DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance: the prior art of record does not show or render obvious a turning device comprising a motor configured to generate a drive force for independently steering a steered wheel; a speed reducer connected to a rotary shaft body of the motor; and a brake configured to suppress transfer torque between the motor and the speed reducer. 
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	EP 1634754 A1, EP 1304279 A1, DE 202005020621 U1, CN 110371189 A, and DE 102017208101 A1 teach a turning device comprising a motor configured to generate a drive force for independently steering a steered wheel and a speed reducer connected to a rotary shaft body of the motor but not a brake configured to suppress transfer torque between the motor and the speed reducer. 
	US 11139679 B2, and EP 3241719 A2 teach a motor, a speed reducer connected to a rotary shaft body of the motor, and a brake configured to suppress transfer torque between the motor and the speed reducer, but do not teach that the motor is configured to generate a drive force for independently steering a steered wheel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616